DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Nielsen on 3/9/2022.
The application has been amended as follows: 
15.	The multiple directional blow unit cooler of claim 1, further comprising a motor configured to generate a blow pattern of air in a cone shape in which the flow of air starts at a base of the motor and projects air outwardly in the cone shape, thereby covering an area by the blown air.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: g) a first and a second support structures attached to the back plate for further attachment with the wall or the ceiling, thereby allowing the front plate to be removed without having to dismount the multiple directional blow unit cooler from the wall or the ceiling, the first and the second support claim 1) and f) a first and a second support structures attached to the back plate for further attachment with the wall or the ceiling, thereby allowing the front plate to be removed without having to dismount the multiple directional blow unit cooler from the wall or the ceiling, the first and the second support structures being any one of first and second back support angles and first and second mullion mount brackets; and g) an evaporation coil arranged laterally within a lower section of the back plate with air being drawn from a bottom of the evaporation coil, thereby allowing the voids of the back plate to be covered or filled with fans without disturbing the evaporation coil; and h) a circulation void for drawing air over the evaporation coil (claim 11).
Although the closest prior art of record Kang teaches a multiple directional blow unit cooler comprising: a) a front plate; b) the front plate comprising a side wall with the side wall defining a plurality of voids; c) the front plate further comprising a top ledge attached to and normal to the sidewall, with the top ledge defining a plurality of voids; d) the front plate further comprising two sides, with each side comprising a lateral edge piece with each later edge piece comprising a transition junction, e) a backplate comprising a vertical wall, the backplate further comprising a left side wall, a right side wall; and f) a drip pan, wherein the front plate is fastened to the back plate, there is no teaching in the prior art of record that would, reasonably and absent impermissible in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763